Title: From George Washington to Robert Morris, 5 January 1777
From: Washington, George
To: Morris, Robert

 

Dear Sir,
Pluckamin [N.J.] Jany 5th 1777

The Inclosed coming to you open, leaves nothing for me to add on the score of Information of our Circumstances & Situation—A Report (and such only I give it) is just brot that the Enemy are evacuating Brunswick, and moving forward towards Amboy or Woodbridge.
Your sending the Inclosed for Mrs Washington to the Post Office (if in time for the Southern Mail) will much oblige Dr Sir, Yr Most Obedt Servt

Go: Washington

